Citation Nr: 0214898	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  96-46 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for left knee ligament 
strain, currently evaluated as 10 percent disabling.

(The issue of entitlement to an increased evaluation of 
hydradenitis suppurativa with right thigh cyst will be the 
subject of a later decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to January 
1978 and from June 1979 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Waco, Texas.

A hearing was held at the RO before the undersigned Member of 
the Board in June 1999 at which the veteran gave testimony 
pertinent to her claim for an increased evaluation of left 
ligament strain.  Later in June 1999, the Board remanded this 
claim for additional development.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation of hydradenitis 
suppurativa with right thigh cyst pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development is 
completed, the Board will provide notice thereof as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving notice and reviewing any response, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

The left knee disability is manifested by the veteran's 
reports of pain and intermittent instability, by a mildly 
positive sign of meniscal injury, and by a somewhat 
compromised gait.  There is no objective evidence of 
instability subluxation, or compensable limitation of motion, 
nor is there x-ray evidence of arthritis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee ligament strain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), although the 
regulations were not intended to confer more rights than 
those provided by the statute.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
The notice must indicate which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Id.  Specific 
guidelines concerning the content of this notice are found in 
the implementing regulations.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

As the veteran's claim for an increased rating for the left 
knee disability was pending before VA on the date of 
enactment of the VCAA, its development and adjudication is 
subject to the new law.

The Board finds that the requirements of the VCAA have been 
satisfied in this case.

The file reflects that VA has notified the veteran and his 
representative through the August 1996 statement of the case 
and several supplemental statements of the case issued 
thereafter of what evidence could support the claim.  
Comments by the undersigned at the February 1999 hearing and 
the Board Remand of June 1999 also provided that information.

In a letter dated in February 2002, the RO apprised the 
veteran of the requirements of the VCAA and their relevance 
to the claim.  In that letter, the RO also advised the 
veteran of the type of evidence that could substantiate the 
claim, including evidence cited in the Board Remand of June 
1999.  In providing this notice, the RO also explained what 
the respective responsibilities of VA and the claimant were 
for obtaining such evidence.

The RO has obtained all medical records pertinent to the 
claim, including those that had identified by the veteran in 
various communications to the RO.  In the letter of February 
2002, the RO requested the veteran to identify all sources of 
medical records that could be relevant to the claim and any 
evidence that her knee disability had interfered with his 
employment.  The veteran did not offer any new information in 
response to this letter

In addition, the RO provided the veteran with VA examinations 
in December 1996, February 1997, and September 1999.  There 
has been no allegation that the left knee disability has 
increased in severity since the last examination.

In sum, VA has provided the necessary notices, obtained all 
available evidence, and provided needed examinations.  There 
is no reasonable possibility that additional assistance would 
aid the veteran in substantiating her claim.  38 U.S.C.A. 
§ 5103A(a)(2). 

General principles of rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).  Disability evaluations require 
consideration of impaired functional abilities, including the 
ability to engage in employment or other ordinary activities.  
38 C.F.R. § 4.10 (2001). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation shall be assigned if the 
disability picture presented by the approximates the criteria 
for that rating more nearly than the criteria for the lower 
rating.  38 C.F.R. § 4.7 (2001).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

Factual background

Her service medical records reflect that in June 1983, the 
veteran injured her left knee in a fall.  Thereafter, she was 
hospitalized, apparently for several weeks.  X-rays taken 
after the injury revealed no osseous abnormality.  The 
diagnosis was acute injury of the medial collateral ligament.  
Her knee was placed in a cylinder cast, which was removed 
three weeks later.  Thereafter, an arthrogram was taken 
thereafter in order to determine whether the injury involved 
a meniscal tear, but the results were negative.  The study 
revealed that both the medial and lateral menisci were 
normal.  Arthroscopy was considered but not performed.  No 
other treatment of the left knee is documented in the service 
medical records, although the history of injury is noted in 
the report of separation examination in March 1984.

Service connection for "lateral collateral strain (traumatic 
arthritis)" of the left knee was granted in February 1989 
and a noncompensable evaluation assigned from September 21, 
1988.  In July 1989, that evaluation was changed to 10 
percent, from the same effective date.

The VA outpatient treatment records dated before 1999 contain 
little documentation of any treatment for the left knee.  In 
March 1995, the veteran was seen with complaints that the 
knee ached in cold weather.  During examination, the knee 
exhibited a full range of motion and no laxity.  The veteran 
was recommended exercises to strengthen the leg and referred 
for fitting for a brace to be used playing softball.  The 
veteran was seen in April 1996 after twisting her left ankle, 
an injury that she said she sustained when her left knee gave 
out.

A VA examination was performed in December 1996.  The 
examiner observed that the veteran used a cane and walked 
with a halting gait.  The examiner found no effusion or 
notable swelling of the left knee, as compared with the 
right.  Internal and external ligaments of the left knee 
appeared to be intact, and the patella was not floating.  The 
absence of deformity of the knee was noted.  The examiner 
reported that flexion and extension of both knees appeared to 
be normal.  The veteran was given a diagnosis of chronic 
ligamentous strain of the left knee.

Another VA examination was performed in February 1997.  The 
veteran reported that she had pain, sometimes throbbing pain, 
in her left knee every day and difficulty climbing stairs.  
She also said that she could not cross her legs or squat.  
Her reports signified to the examiner that most of her pain 
was on the medial side of the left knee.

The examiner observed that she walked with a cane in her 
right hand and limped mildly.  With the veteran supine, the 
left knee showed some swelling and evidence of effusion.  
Examination also disclosed retropatellar tenderness and very 
mild pain on moving the kneecap medially and laterally.  The 
left knee felt somewhat warmer than the right.  The examiner 
tested for lateral instability and found none.  Lachman and 
pivotal shift tests were negative.  Pedal pulses were well 
palpable on both sides.  Active range of motion of the left 
knee was from 0 degrees of extension to 115 degrees of 
flexion; another 5 degrees of flexion could be achieved with 
the examiner's assistance.  

X-rays performed in connection with the examination resulted 
in an impression of rule out early degenerative change, 
patellofemoral joint compartment.  It was observed in the 
radiology report proper that there appeared to be some early 
patellofemoral degenerative change. The examiner's diagnosis 
was "[p]robably chondromalacia."

At the February 1999 hearing before the undersigned, the 
veteran testified about the difficulties she was experiencing 
with her left knee.  She said that her knee would give out 
from time to time quite suddenly, depending on what she was 
doing.  She was unable to specify what sort of activity would 
make her left knee or how often such episodes of knee 
instability occurred.  She did note, however, that her knee 
often would feel unstable on uneven surfaces.  She reported 
that she wore her knee brace intermittently, mostly while 
engaged in sports.  She said that because of the capacity of 
her left knee to give way, she avoided certain activities 
altogether, such as climbing ladders, and when walking, felt 
the need to use, if she did not actually use, her cane.  

The veteran also testified that her knee constantly ached, 
sometimes with throbbing, and sometimes to the degree that 
she had to stop all other activity and elevate it.  She 
suggested that because of her pain and instability, she could 
barely ascend stairs and even had trouble ascending an 
inclined plane, such as a ramp.  The veteran noted that she 
took over-the-counter medicine for her knee pain.

In September 1999, the veteran received a third VA 
examination dealing with her left knee.  The veteran 
complained of knee pain in an area signifying to the examiner 
the medial aspect of the knee, and she stated that her knee 
became swollen intermittently.  During physical examination, 
the examiner found the left knee to be free of swelling but 
tender on the anterior medial joint line diffusely.  The 
examiner tested the knee for instability with varus and 
valgus stress testing and determined that it was stable.  The 
examiner found that range of motion in the left knee was 
full.  X-rays taken of the left knee in connection with the 
examination yielded normal findings.  The radiology report 
noted that the bony structures of the knee were intact and 
normally aligned and the joint spaces were normal in width.  

The examination resulted in a diagnosis of "left knee pain 
without objective abnormality at this point" and "history 
of left knee medial collateral ligament sprain in 1983."  It 
was stated in the examination report that an MRI (magnetic 
resonance imaging study) would be conducted in the future.

VA outpatient treatment records include an October 1999 
report summarizing the results of an MRI of the left knee 
early in the month and noting findings made during a clinical 
examination.  The MRI results were essentially normal.  It 
showed that the ligaments and meniscal cartilage were intact.  
It was noted during the clinical examination that the veteran 
used the knee brace that she had been given and reported that 
it seemed to help somewhat.  

Physical examination disclosed moderate medial joint line 
tenderness but no effusion and no tenderness upon compression 
of the patella.  McMurray's sign for meniscal injury was 
mildly positive.  Drawer sign for rupture of knee ligaments 
was negative.  Lachman's anterior drawer test also was 
negative.  The collateral ligaments of the knee were found to 
be intact.  The assessment reported for the visit was 
"[q]uestionable early degenerative joint disease of the left 
medial knee with negative MRI and x-ray."

Evaluation

The veteran's left knee disability currently is evaluated as 
10 percent disabling under Diagnostic Code 5257.  Under this 
diagnostic code, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent rating.  A 20 
percent rating is provided when the subluxation or lateral 
instability is moderate, and a 30 percent rating when severe.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The outpatient records and examination reports do not 
identify any abnormality of the veteran's left knee that is 
cognizable under Diagnostic Code 5257.  Findings in a number 
of these reports indicate that the left knee is stable.  No 
ligament laxity has been found.  No subluxation or floating 
of the patella has been detected.  

In contrast, the veteran reports that she has chronic aching, 
and that her knee occasionally gives way.  This represents 
competent lay evidence concerning disability symptoms.  
Moreover, medical observation has suggested that the 
veteran's gait is somewhat compromised by the left knee 
condition.  However, these subjective symptoms must be 
weighed against the examination findings that show there is 
no instability or recurrent subluxation of the left knee.  
Given the lack of objective findings and the veteran's 
activity level including her ability to engage in sports, the 
Board is unable to find that the record shows more than 
slight instability or subluxation in the left knee.  
Therefore, an evaluation in excess of 10 percent under 
Diagnostic Code 5257 cannot be granted.

In cases in which a veteran has both instability of the knee 
and arthritis established by x-ray findings, separate 
evaluations are available under Diagnostic Codes 5257 and 
5003, respectively.  VAOPGCPREC 23-97 (1997); see also 
VAOPGCPREC 9-98 (1998); see 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  The veteran has been given service 
connection for both ligament strain and traumatic arthritis 
of the left knee.  However, x-rays and an MRI taken of the 
veteran's left knee have failed to disclose arthritis.  Under 
Diagnostic Code 5003, arthritis is compensable only if 
confirmed by x-ray findings.  Accordingly, a separate 
evaluation for arthritis of the left knee may not be granted 
in this case on the basis of the evidence now before the 
Board.  Should x-ray evidence of left knee arthritis 
materialize in the future, a new claim for an increased 
rating of the left knee disability would be in order.

Because the veteran is entitled to the highest possible 
evaluation for her knee disability regardless of the 
diagnostic code, 38 C.F.R. § 4.7, the Board has reviewed 
other provisions of the rating schedule pertinent to the 
knee.  Diagnostic Codes 5260 and 5261 concern limitation of 
motion of the leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 (limitation of flexion) and 5261 (limitation of 
extension) (2001).  Although some of the medical reports have 
documented left knee flexion that is less than full, see 
38 C.F.R. § 4.71, Plate II (2001), the deficits noted are not 
such as are recognized under Diagnostic Code 5260, where 
cognizable limitation of flexion is no more than 60 degrees.  

Diagnostic Code 5258 concerns dislocation of the semilunar 
cartilage.  It affords a single, 20 percent evaluation when 
there are frequent episodes of locking pain and effusion into 
the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2001).  However, no complaints or findings of locking of the 
left knee or of joint effusion are documented, and the 
semilunar cartilage has not been removed.  Diagnostic Code 
5262 authorizes a 10 percent evaluation for malunion of the 
tibia and fibula with slight knee disability and a 20 percent 
evaluation with moderate knee disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2001).  There is, however, no pertinent 
evidence of a service connected malunion of either the tibia 
or the fibula.  

Under Diagnostic Code 5256, evaluations ranging from 30 to 60 
percent are afforded for ankylosis of the knee.  However, 
there is no evidence that either of the veteran's left knee 
has been ankylosed.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.)  
Hence, an evaluation in excess of 10 percent for the 
veteran's left knee disability is not warranted under any of 
these diagnostic codes.  

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2001).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

Here, the veteran has not suggested that her left knee 
disability has interfered with her work.  Indeed, she has not 
cited any evidence of such even when requested to do so by 
the RO.  The veteran has not asserted, nor does the evidence 
suggest, that her knee disability has required periods of 
hospitalization after service.  In the absence of evidence 
such factors, the Board finds that the criteria for referral 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Shipwash v. Brown, 8 Vet 
App 218 (1995).


ORDER

An evaluation in excess of 10 percent for left knee ligament 
strain is denied



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

